The appellant was indicted in the district court of Lubbock county charged with manufacturing intoxicating liquor and convicted and given five years in the penitentiary.
The recognizance entered into in this case recites that the appellant was charged by indictment duly presented in said court with the offense, "Unlawfully transporting intoxicating liquor, a felony, and has been tried and convicted of such felony, etc." It will be observed from said recognizance that it states another and a different *Page 634 
offense from that charged in the indictment and is therefore fatally defective, and for this reason this appeal is dismissed. The appellant however is given fifteen days within which to prepare and file a proper bond under Art. 923 Cow. C. P., otherwise the mandate will issue.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.